Citation Nr: 1550191	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Alzheimer's (also claimed as volume loss and mild chronic microvascular ischemic disease, mental disturbances, claustrophobia, sleep problems, strained relationship), to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2010 rating decision, by the Phoenix, Arizona, Regional Office (RO), which denied the claim of entitlement to service connection for Alzheimer's disease.  The Veteran perfected a timely appeal to that decision.  Jurisdiction over the case was subsequently transferred to the Reno, Nevada RO. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  In July 2015, the Board granted entitlement to service connection for a mental condition/sleep attacks due to Parkinson's disease.  

2.  The mental symptoms contemplated by the rating for Parkinson's disease are duplicative of those associated with his diagnosed Alzheimer's disease; therefore, the grant of entitlement to service connection for mental condition/sleep attacks due to Parkinson's disease constitutes a full grant of the benefits sought on the Veteran's appeal for symptoms related to Alzheimer's disease.  


CONCLUSION OF LAW

The criteria for an award of service connection for Alzheimer's disease have not been met.  U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.130, Diagnostic Code (DC) 9312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159  , 3.326(a) (2014).  

Given the disposition of the claims below, further discussion of VA's compliance with the duties to notify and assist are not merited.  Nonetheless, VA satisfied its duty to notify by means of letters dated in May 2009 and December 2009 from the RO to the Veteran that were issued prior to the initial RO decision in February 2010.  An additional letter was issued in April 2010.  Those letters informed the veteran of what evidence was required to substantiate the claim, including the assignment of ratings and effective dates, and of his and VA's respective duties for obtaining evidence.  

The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

II.  Facts and Analysis

The record indicates that the Veteran served on active duty from October 1967 to September 1969.  His DD Form 214 reflects that he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Combat Infantryman's Badge.  The service treatment records (STRs), including the preinduction examination in July 1967 as well as the separation examination in August 1969, do not reflect any complaints of or treatment for a neurological disorder, namely Alzheimer's disease.  

The Veteran's application for service connection for Alzheimer's disease (VA Form 21-526) received in May 2009.  Submitted in support of the claim was a statement from the Veteran, dated in October 2009, wherein he stated that he began noticing problems as soon as he returned from Vietnam.  The Veteran stated that he was not normal in many ways; he gave an example of shooting at squirrels; the local police come out, talked with him and looked at him as one of the "Vietnam" returnees.  The Veteran indicated that he was not treated for anything because his father's doctor always gave him a clean bill of health.  The Veteran maintained that these manifestations signaled the start of his Alzheimer's disease.  

Of record is the report of a VA examination for evaluation of PTSD, conducted in September 2009.  At that time, the Veteran's wife reported that beginning in 2005, she noticed that he was struggling with his memory.  She stated that she brought him to the Phoenix VA in April 2009 where he underwent neuropsychological testing; it was determined that his findings were consistent with a diagnosis of dementia, NOS and it may be consistent with Alzheimer's disease.  Following a mental status examination, the reported diagnosis was Alzheimer's disease by history.  The examiner stated that the Veteran does suffer from dementia and has been diagnosed with Alzheimer's disease by his neurologist, and he was in the process of receiving treatment for his condition.  

Submitted in support of the claim in December 2009 were VA progress notes dated from March 2009 to December 2009.  These records show that the Veteran received clinical attention and treatment for chronic memory loss.  During a neurology consultation, May 1, 2009, the Veteran's wife indicated that she first noticed that he was insidiously forgetful in fall of 2005.  The examiner noted that neuropsychological evaluation confirmed the presence of perfuse cognitive deficits and decline, suggestive of a progressive neurodegenerative disorder such as Alzheimer's disease.  The assessment was Alzheimer's disease, moderate.  A neurology consult note, dated in July 2009, reported that the Veteran had an MRI of the brain, which showed age-related volume loss and mild chronic microvascular ischemic disease.  The examiner stated that there were no other intracranial processes to explain the Veteran's progressive memory loss.  

Subsequently received were VA progress notes dated from April 2009 through May 2011.  These records show that the Veteran received ongoing evaluation for memory loss, diagnosed as Alzheimer's disease.  Following a psychological consultation in April 2009, it was reported that the Veteran's cognitive problems were consistent with a diagnosis of Dementia NOS.  The examiner stated that this profile may be consistent with Alzheimer's disease, but given severe impairment in functioning and reported decline in the past 1-2 years, other possibilities need to be considered.  A neurology note, dated in May 2011, indicated that the Veteran and his wife were seen for a follow up visit during which she stated that he was getting worse.  The Veteran's wife related that she had to lay out his clothes for him.  She also noted that he occasionally becomes aggressive, but not yet to the point that she can't handle.  

Received in December 2011 was a statement in support of claim from the Veteran's wife, wherein she stated that he was having difficulties with most everything.  She noted that the Veteran is unaware of the time of day, and there are times he may get out of bed thinking it is time to get up.  She further noted that he needs help with daily showering, using the toilet, shaving, dressing and meals; he was totally dependent on her. 

Of record is a medical statement from a VA psychiatrist, dated in January 2013, indicating that the Veteran had been diagnosed with PTSD in addition to his Dementia.  The examiner noted that, while most of the data was collected from his wife due to his dementia, he presented a very well stated case describing lifelong struggles with his combat in Viet Nam.  These struggles likely contributed to the loss of 2 previous marriages.  In addition, the examiner noted that the symptoms described by the Veteran's spouse were consistent with anger and hostility seen in some subtypes of PTSD that are highly likely to have contributed to the p1yoical and verbal abuse she suffered in her marriage.  Based on her description of the Veteran's lifelong problems, he was started on a course of medications for PTSD to which he responded very favorably.  This, in turn, was also very supportive of his diagnosis of PTSD.  It was the examiner's opinion that the Veteran should be awarded a service connection for PTSD both for the struggles it created in his own life and those of his family.  The examiner stated that it should be taken into consideration the relief a service connection would provide in this case given that he has progressive dementia, a costly disease to care for, which his family appears to be doing with grace and dignity.  

On a VA examination in November 2013, the Veteran's wife said that he first started receiving psychiatric treatments starting in 2009 at VAMC in Phoenix, Arizona for PTSD.  It was noted that the Veteran was in Vietnam for a year and he was in active combat.  The Veteran's wife reported that he first started receiving psychiatric treatments in 2009 for PTSD; she stated that he was verbally and physically abusive to her in the marriage.  However, they have gotten over that.  She noted that he has been receiving psychiatric treatment at the VAMC in Las Vegas since December 2012.  She noted that he was diagnosed with Dementia in 2009 at the VA in Phoenix.  The examiner noted that the Veteran was unable to provide information about the social data; he just sat at in the chair and was smiling.  The pertinent diagnosis was dementia of the Alzheimer's type, with behavioral disturbance.  

By a rating action in March 2015, the RO granted service connection for Parkinson's disease; a 30 percent disability rating was assigned, effective November 14, 2014.  Subsequently, in April 2015, the RO recharacterized the issue and granted service connection for right upper extremity tremor and muscle rigidity and stiffness due to Parkinson's disease with stooped and bradykinesia.  

In May 2015, the Veteran's file was referred to a psychologist for review and opinion as to whether his mental condition due to Parkinson's disease could be separated from his diagnosed Alzheimer's disease.  In a medical opinion, dated in July 2015, the examiner noted that the Veteran was diagnosed with Parkinson's in late 2013.  He explained that, as a general rule, Parkinson's is a movement and gait disorder, Mentation/Cognition is mostly spared in Parkinson's and should remain intact when the diagnosis is initially made.  The examiner also noted that early or severe cognitive impairment is setting of Parkinson's disease should lead one to reevaluate the initial diagnosis and consider alternate etiologies such as Lewy body dementia and/or vascular or ischemic assault on CNS.  The examiner stated that, review of the Veteran's current medicine list indicates concurrent usage of Dopamine/ Serotonin antagonist drugs that are well-known to have confusion, hallucinations, irritability and asthenia noted as " common side effects " ( PDR, 2015 ).  He observed that those side effects have been noted in medical literature as having been mistaken as cognitive decline in patients ( Journal of urgent care medicine, 2015).  In light of the above, the examiner opined that although Alzheimer's disease is mainly responsible for the account for cognitive decline in the Veteran, his Parkinson's disease is at least as likely as not ( greater than 50/50 probability ) is contributing/aggravating the symptoms.  

By a rating action in July 2015, the RO granted service connection for mental condition/sleep attacks due to Parkinson's disease, evaluated as 100 percent, effective November 14, 2014.  

Given that the Veteran is in receipt of a 100 percent award for the mental effects of his Parkinson's disease, any further claim involving mental or cognitive defect would necessarily be duplicative in nature.  In this regard, the Board calls attention to 38 C.F.R. § 4.14, which prohibits the evaluation of the same symptoms under different diagnostic codes, a practice known as "pyramiding."  While the May 2015 examiner commented that Parkinson's disease does not generally implicate mentation or cognition, this observation is irrelevant, as service connection is in effect for such cognitive deficits.  However labeled, it is clear that parallel awards for both the mental effects of Parkinson's disease and the mental effects of Alzheimer's disease would be impermissible under 38 C.F.R. § 4.14.  Therefore, the claim on appeal has been rendered moot and must be denied.





ORDER

Service connection for Alzheimer's disease is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


